ERVIN, Chief Justice
(concurring specially).
I concur in the foregoing opinion. It appears Claimant’s refusal to use self-care in which he had been trained and to take advantage of additional training offered by the carrier were the bases on which payment of the nursing services of his wife was disallowed by the Judge of Industrial Claims. However, the Judge of Industrial Claim’s order provides:
“If in the future, the claimant becomes regulated by the use of enemas and his wife does have to work an hour a day two or three days a week in order to control his bowel problem with enemas, another situation will be presented which would be considered on the evidence at that time.”
I think the situation described by the Judge of Industrial Claims along with any situation which may be generated by the failure of the rehabilitative and self-help measures to produce the results anticipated at this time may be the proper subject of a petition for modification on behalf of claimant.